DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 7 have been amended. Claim 6 is cancelled. Claims 1-5 and 7-12 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim 1 limitation of a front adapter that is configured as a plug-in connector which is accommodated in a housing, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim 7 limitations “a front adapter” and “at least one wireless transmitting and/or receiving device” are considered indefinite because it is unclear if the aforementioned claim 7 limitations are related to the claim 1 limitations of “A front adapter” 
For the purposes of examination, the claim 7 limitation “a front adapter” will be interpreted as “the front adapter” and the claim 7 limitation “at least one wireless transmitting and/or receiving device” will be interpreted as “the at least one wireless transmitting and/or receiving device”, wherein claim 1 provides the antecedent basis for these limitations. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US 2014/0281113) in view of Lawless (US 2018/0143932) in further view of Mardiks (US 2007/0168648).

Regarding claim 1, Tretheway teaches a front adapter (Fig. 2, 140, Sensor hub adapter) connecting to a control device (Fig. 2, 101/130, Control device) comprising: a connection device (Fig. 1, 157-1; Paragraph 0018, FIG. 1 illustrates sensor hub 140 including interfaces 157-1 and 157-2 to which a first sensor chip 191-1 and a second sensor chip 191-2 are connected) connected to a predetermined (Paragraph 0016, FIG. 1, I/O hub 130 includes a peripheral transport interface 141 to support communication with one or more peripheral devices over a peripheral device transport 142) system cable (Fig. 1, 157-1 Coupled to 191-1 via cable wires; Paragraph 0035, firmware uses an I2C bus class driver 570 and GPIO interrupts driver 572 to interface directly to these peripherals.  Other HID peripherals 283 may be physically connected by means of other buses and their supporting bus drivers 574), for connecting at least one field component (Paragraph 0022, An HID over I2C touchpad 194-2 and an HID over I2C touchscreen 194-3 connect to sensor hub 140 via respective I2C interfaces), wherein the connection device has first contact elements (Fig. 1, 157-1, Interface) that are electrically connectable to first I/O contact elements of an input/output assembly of the control device (Fig. 2, 142-1; Paragraph 0020, FIG. 2, I/O hub 130 supports host bus interfaces 141-1, 141-2, and 141-3.  In at least one embodiment, the peripheral transport 141-1 is a USB transport, transport 141-2 is an I2C transport, and transport 141-3 is a Bluetooth transport); at least one wireless communication interface (Paragraph 0022, A keyboard 194-1 communicates with sensor hub 140 via a Bluetooth interface 195) for wirelessly transmitting and receiving signals to or from at least one wireless for transmitting and/or receiving device that can be connected to a first field device (Fig. 2, 194-1, Bluetooth keyboard device); and/or at least one bus-capable communication interface for transmitting and receiving signals via a signal bus (Fig. 5, 570/572/574, Bus drivers and interfaces) to or from at least one bus-capable for transmitting and/or receiving device that can be connected to a second field device (Fig. 5, HID Peripherals; Paragraph 0035, Other HID peripherals 283 may be physically connected by means of other buses and their supporting bus drivers 574); and a control and/or evaluation device (Fig. 5, 330, Host manager module) connected to the at least one wireless communication interface and/or to the at least one bus-capable communication interface (Paragraph 0025, Host manager module 330 stores information about registered host interface microdrivers 320 in storage medium 350 as host interface microdriver registration storage 351), and to second contact elements, wherein the second contact elements are connectable to second I/O contact elements of the input and output assembly of the control device (Fig. 5, 320-U, 320-P, 320-I; Interfaces coupled to I/O Hub 130), wherein the control and/or evaluation device is adapted to control the transfer of signals between the second I/O contact elements of the input and output assembly (Paragraph 0035, firmware uses an I2C bus class driver 570 and GPIO interrupts driver 572 to interface directly to these peripherals.  Other HID peripherals 283 may be physically connected by means of other buses and their supporting bus drivers 574) and the at least one wireless transmitting and/or receiving device (Fig. 2, 194-1 BT Keyboard) and/or the at least one bus-capable transmitting and/or receiving device (Fig. 2, 194-2).
Tretheway teaches a host processor coupled to an IoT sensor hub which is further coupled to multiple IoT peripheral devices via both wired and wireless connections. Tretheway does not explicitly teach the sensor hub being coupled to a system cable that is used by the IoT peripheral device to couple to the hub nor that the sensor hub is coupled to the host processor via a second connector. 
Lawless teaches (Fig. 1) a predetermined system cable (Fig. 6, USB cable connector) having a plurality of individual fibers or wires (Paragraph 0063, FIG. 6 illustrates a perspective view of a serial bus receptacle 600 according to embodiments of the disclosure.  In certain embodiments, serial bus receptacle 600 may be part of (e.g., within) a device (e.g., mounted to a circuit board of a device)) for connecting at least one field component (Fig. 1, Devices), the individual fibers or wires of the predetermined system cable (Fig. 8, 803; Paragraph 0068, First side 804 may include (e.g., only) a first row of electrical contacts thereon, for example, the electrical contacts (e.g., pins) in FIG. 9, e.g., pins A12-A1) each connected to a respective one of the first contact elements (Fig. 3, Downstream facing ports coupled to Device) and the first contact elements configured complementary to and electrically connectable to first I/O contact elements of an input/output assembly of the control device (Fig. 3, Downstream facing ports on Hosts; Paragraph 0031, a computing system (e.g., personal computer (PC)) may be a docking station for a mobile device (e.g., tablet or smart phone) when connected to the (e.g., USB) hub, e.g., over MA-USB wireless connection or a physical (e.g., Type C, etc.) connection); the second contact elements configured complementary to second I/O contact elements (Fig. 3, Downstream facing ports on Hosts; Paragraph 0043, system 300 including a plurality of hosts 302 coupled with a wired connection to a plurality of devices 304 via a serial bus hub 306).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tretheway with Lawless and couple the IoT peripheral devices to the sensor hub of Tretheway with a cable connection and have the sensor hub further couple the cable connection to the host processor via a second USB cable and complementary port. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of the commonly used industry protocols such as USB cable connectors and further increasing operator usability through the cables that provide immediate connection between the host and peripheral devices (See Lawless: Paragraphs 0047 & 0048). 

Mardiks teaches a housing encasing (Fig. 2A, 30, Peripheral Assembly; Paragraph 0016, typical peripheral assembly in a hotel is comprised of a large, high-resolution display, full keyboard, and possibly other peripherals, such as a printer, a scanner, and a fax machine) the connection device, the at least one wireless communication interface (Fig. 2A, 14, Network connection) and/or the at least one bus-capable communication interface (Fig. 2A, 29, Socket & 32-38 peripheral bus connections), and the control and/or evaluation device (Fig. 2A, 40, Docking station; Paragraph 0089, Docking station 40 can be a USB hub, Ethernet switch, dedicated peripheral-assembly controller, or a smartcard reader); wherein the front adapter is configured as a single plug-in connector (Fig. 2A, 29, Socket; Paragraph 0088, connector 28 is used for connecting computing engine 20 to a socket 29 housed in a peripheral assembly 30.  In preferred embodiments, connector 28 is a flat contact pad, such as the smartcard 8-pin connector defined by the ISO 7816 standard, for example, and socket 29 is a computing-engine slot for engaging connector 28) with the first contact elements configured complementary to and electrically connectable (Fig. 2B, 29, Socket & Fig. 4A, 74, Contact Pad with complementary pins) to first I/O contact elements of an input/output assembly (Fig. 4A, 72, External bus interface) of the control device (Fig. 4A, 60, Computing engine) and the second contact elements configured complementary to and connectable to second I/O contact elements (Fig. 4A, 74, Contact Pad with complementary pins for second external bus interface) of the input and output assembly of the control device (Fig. 4A, 72, Second External Bus Interface; Paragraph 0102, Computing engine 60 optionally includes one or more wireless external interfaces 70 and/or wired external BUS interfaces 72); and wherein the control and/or evaluation device (Fig. 2A, 40, Docking Station; Paragraph 0088, docking station 40 is used as a communication hub for operationally connecting all components of peripheral assembly 30 via socket 29 to computing engine 20) is adapted to control the transfer of signals between the second I/O contact elements of the input and output assembly and the at least one wireless transmitting and/or receiving device and/or the at least one bus-capable transmitting and/or receiving device (Fig. 2A, 14, Network connection; Paragraph 0087, network connection 14 provides the means for communication with other computing devices and servers, and can be wired or wireless). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tretheway with Mardiks and house the components of the front adapter of Tretheway in a single plug-in connector housing as taught by Mardiks. 
One of ordinary skill in the art would be motivated to make the modifications in order to integrate multiple types of peripherals into a housing that can be easily connected via a single plug (See Mardiks: Paragraph 0011 & 0012), thus allowing simplistic interchanging of peripheral assembly hubs (See Mardiks: Paragraph 0014, the computing engine can move from one peripheral assembly to another, and perform the computing services of the computing engine on any peripheral assembly). 

Regarding claim 3, Tretheway in view of Lawless in further view of Mardiks teaches the adapter of claim 1. Tretheway further teaches wherein the at least one wireless communication interface is adapted for optical signal transfer or for wireless transfer (Fig. 2, 194-1, Bluetooth i.e. wireless), and the bus-capable communication interface is adapted for connecting a wired (Fig. 2, 194-2, Wired connection) or glass fiber bound signal bus. 

Regarding claim 4, Tretheway in view of Lawless in further view of Mardiks teaches the adapter of claim 1. Tretheway further teaches the adapter further comprising an interface (Fig. 3, 241) for parameterization and/or configuration of the front adapter (Paragraph 0025, each host interface microdriver 320 registers itself with host manager module 330 at boot up/initialization time for statically configured buses or dynamically at runtime for plug and play buses as needs arise.  Host manager module 330 stores information about registered host interface microdrivers 320 in storage medium 350 as host interface microdriver registration storage 351). 

Regarding claim 7, Tretheway in view of Lawless in further view of Mardiks teaches the adapter of claim 1. Tretheway further teaches an automation system, comprising: a front adapter of claim 1 (Fig. 2, 140, Sensor hub adapter) connected to a control device (Fig. 2, 101/130), at least one wireless transmitting and/or receiving device (Paragraph 0022, A keyboard 194-1 communicates with sensor hub 140 via a Bluetooth interface 195) connected to a first field device and adapted for wireless communication with the front adapter (Fig. 2, 194-1, Bluetooth keyboard device); and/or at least one bus-based transmitting and/or Fig. 5, 570/572/574, Bus drivers and interfaces) connected to a second field device and adapted for bus-based communication with the front adapter (Fig. 5, HID Peripherals; Paragraph 0035, Other HID peripherals 283 may be physically connected by means of other buses and their supporting bus drivers 574).
Trethewey does not explicitly teach the front adapter being externally connectable to the control device. 
Mardiks teaches a front adapter of claim 1, configured to be externally connectable to the control device (Fig. 2A, 29, Socket; Paragraph 0088, connector 28 is used for connecting computing engine 20 to a socket 29 housed in a peripheral assembly 30.  In preferred embodiments, connector 28 is a flat contact pad, such as the smartcard 8-pin connector defined by the ISO 7816 standard, for example, and socket 29 is a computing-engine slot for engaging connector 28). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tretheway with Mardiks and house the components of the front adapter in a single plug-in connector housing. 
One of ordinary skill in the art would be motivated to make the modifications in order to integrate multiple types of peripherals into a housing that can be easily connected via a single plug (See Mardiks: Paragraph 0011 & 0012), thus allowing simplistic interchanging of peripheral assembly hubs (See Mardiks: Paragraph 0014, the computing engine can move from one peripheral assembly to another, and perform the computing services of the computing engine on any peripheral assembly). 

Regarding claim 9, Tretheway in view of Lawless in further view of Mardiks teaches the system of claim 7. Tretheway further teaches wherein the at least one wireless transmitting and/or receiving device and/or the at least one bus-capable transmitting and/or receiving device is implemented in the respective field device assigned to it (Paragraph 0022, A keyboard 194-1 communicates with sensor hub 140 via a Bluetooth interface 195.  An HID over I2C touchpad 194-2 and an HID over I2C touchscreen 194-3 connect to sensor hub 140 via respective I2C interfaces). 

Regarding claim 10, Tretheway in view of Lawless teaches in further view of Mardiks the system of claim 7. Tretheway further teaches wherein the first and/or second field device is implemented as an actuator or a sensor (Fig. 2, Sensors 192-1 & 192-2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US 2014/0281113) in view of Lawless (US 2018/0143932) in further view of Mardiks (US 2007/0168648) in further view of Zhang (US 2015/0066979).

Regarding claim 2, Trethewey in view of Lawless in further view of Mardiks teaches the adapter of claim 1. Tretheway teaches and the control and/or evaluation device is adapted to control the transfer of signals between the second I/O contact elements of the input and output assembly and the at least one wireless transmitting and/or receiving device and/or the at least one bus-capable transmitting and/or receiving device (Paragraph 0035, firmware uses an I2C bus class driver 570 and GPIO interrupts driver 572 to interface directly to these peripherals.  Other HID peripherals 283 may be physically connected by means of other buses and their supporting bus drivers 574). Trethewey does not explicitly teach that the wireless transceiver of the Bluetooth device and the wired interface of the peripheral both have addresses assigned that are used for data routing. 
Zhang teaches each wireless and/or bus-capable transmitting and/or receiving device (Fig. 1; Paragraph 0024, FIG. 1 also illustrates that the PLC 101 may be connected to other devices via a wireless connection… such as an IEEE 802.11 connection, an IEEE 802.15 connection, an IEEE 802.16 connection, a Bluetooth connection) has a unique address assigned thereto (Paragraph 0036, Further, the mapping database 225 may store a corresponding network address for each of the device identifiers.  Network addresses may be any address used by any protocol to communicate with I/O devices 105); and the control and/or evaluation device is adapted to control the transfer of signals between the second I/O contact elements of the input and output assembly (Paragraph 0042, the device identifier may be pushed from a device (e.g., an I/O device 105), entered manually, or received in response to a request sent by the PLC 101.  At the physical layer, in step 301, the network interface 211 may transfer the device identifier to the processor 201 for further evaluation) and the at least one wireless transmitting and/or receiving device and/or the at least one bus-capable transmitting and/or receiving device in response to these addresses (Paragraph 0023, data busses 103 may be implemented with any type of wired connection, such as twisted pair wires, an optical fiber, a coaxial cable, a hybrid fiber-coaxial cable (HFC), an Ethernet cable, a universal serial bus (USB), FireWire, etc. Further, the same data bus 103 may include multiple types of connections joined together by adapters, switches, routers, etc). 

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to communicate with network routing schemes such as Ethernet and MAC, thus complying with commonly used addressing architectures to communicate with a wide array of devices (See Zhang: Paragraph 0005). 

Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US 2014/0281113) in view of Lawless (US 2018/0143932) in further view of Mardiks (US 2007/0168648) in further view of Saunders (US 2013/0262883).

Regarding claim 5, Tretheway in view of Lawless in further view of Mardiks teaches the adapter of claim 1. Tretheway does not explicitly teach wherein the sensor hub adapter further comprises an internal power supply source and/or an interface for connecting an external power supply source.
Saunders teaches further comprising an internal power supply source and/or an interface for connecting an external power supply source (Paragraph 0062, These other components include, but are not limited to, volatile memory 831 (e.g., DRAM), non-volatile memory 833 (e.g., ROM), flash memory, a graphics processor 835, a digital signal processor, a crypto processor, a chipset 837, a battery 839).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of having a sensor hub that can utilize a power source independent of external hosts, thus increasing the robustness of the system.

Regarding claim 6, Tretheway in view of Lawless in further view of Mardiks teaches the adapter of claim 1. Tretheway does not explicitly teach that the sensor hub adapter specifically has a plug connector. 
Saunders teaches wherein the front adapter is in the form of a plug-in connector (Paragraph 0024, A connector port 112 may be configured to couple the I/O interconnect 108 with a connector port (not shown) of the device(s) 110, allowing devices 110 to attach to the computer system 100 through the physical connector port 112.  In various embodiments, the connector port 112 may be protocol-specific).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tretheway with Saunders and provide a connector plug for the peripheral devices of the sensor hub of Tretheway. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing intuitive connections between peripheral devices and sensor hubs, thus preventing damage to the circuitry of the devices (See Saunders: Paragraph 0024). 

Regarding claim 11, Tretheway in view of Lawless in further view of Mardiks teaches the system of claim 7. Tretheway does not explicitly teach wherein the first and second field devices are not adapted to be connectable to the system cable. 
Saunders teaches wherein the first and second field devices are not adapted (Paragraph 0024, In various embodiments, the connector port 112 may be protocol-specific) to be connectable to the system cable (Paragraph 0023, allows a compatible peripheral device to be attached to the protocol-specific connector port (i.e., a USB keyboard device would be plugged into a USB port, a router device would be plugged into a LAN/Ethernet port, etc.) with a protocol-specific cable). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tretheway with Saunders and provide a connector plug for the peripheral devices of the sensor hub of Tretheway and a protocol-specific cable for the field device. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to use specific protocols user designated protocols to communicate with the peripheral devices, thus yielding a wide combination of possible protocol types to choose from. 

Regarding claim 12, Tretheway in view of Lawless in further view of Mardiks teaches the system of claim 7. Tretheway does not explicitly teach that the system cable is coupled to multiple field devices.
Fig. 3, 316d, Switch; Paragraph 0032, the adapter ports 322a1, 322c implement a first protocol layer (or frame layer) "protocol 1," and adapter ports 322a2, 322d implement a second protocol layer (or frame layer) "protocol 2." All ports implement the transport layer, while the physical layer is implemented by all linking ports 320a, 320b, 320c, 320d) to the system cable (Fig. 3, 332, I/O link cable). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tretheway with Saunders and provide a connector plug for the peripheral devices of the sensor hub of Tretheway while having a switch coupled to the I/O cable link of Saunders that further couples to a switch adapted to connect multiple field components. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to couple multiple peripherals to a single switch of a designated protocol, thus improving the number of I/O streams that can be transferred simultaneously (See Saunders: Paragraph 0021).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US 2014/0281113) in view of Lawless (US 2018/0143932) in further view of Mardiks (US 2007/0168648) in further view of Yang (US 2005/0091437).

Regarding claim 8, Tretheway in view of Lawless in further view of Mardiks teaches the system of claim 7. Tretheway further teaches wherein the at least one wireless transmitting Fig. 2, BT keyboard) and/or the at least one bus-capable transmitting and/or receiving device is arranged in a respective separate housing (Fig. 2, Touchscreen/touchpad/sensor). Tretheway does not explicitly teach wherein the transceiver interfaces are adapted to be externally connected to a respective field device assigned to it.
Yang teaches wherein the transmitting is adapted to be externally connected to a respective field device assigned to it (Fig. 2, 212, Wireless USB bridge & 220, Wired USB bridge). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tretheway with Yang and an external wireless transmitting/receiving hub coupled to the first field device and an external wired transmitting/receiving hub coupled to the second field device. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of having hubs of protocols, thus ensuring the convenience of being able to connect USB protocol devices via either wireless/wired protocols while also utilizing the added connection space of USB hubs (See Paragraph 0005 & 0007). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB US 2011/0125601 to Carpenter discloses a single plug-in connector with multiple complementary interfaces (See Figure 2) for a hub accessory device (See Figure 10). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        
/FAISAL M ZAMAN/Primary Examiner, Art Unit 2185